Citation Nr: 1456085	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12 -27 437	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for skin cancer as a result of exposures, to include herbicides.

2. Entitlement to service connection for shortness of breath, to include as a result of exposure to herbicides.

3. Entitlement to an evaluation in excess of 10 percent for service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The veteran requested a Videoconference hearing before the Board.  The veteran withdrew that request in November 2014.

The veteran's electronic file (Virtual VA and VBMS) has been reviewed in preparation for this decision, in addition to review of the physical claims file.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1964 to April 1966.

2.   On November 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


_____________________________
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


